Appeal from a judgment of conviction rendered by the Court of Special Sessions of the City of New York, Borough of Brooklyn, imposing sentence on appellant after the court had found him guilty of (1) endangering the morals of a minor, (2) possession with intent to show obscene and indecent articles, and (3) selling and giving away alcoholic beverages to a child actually or apparently under the age of 18 years. Judgment unanimiusly affirmed. No opinion. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.